Citation Nr: 1325280	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  11-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Timeliness of an appeal of an August 2004 rating decision.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for muscle and joint pains due to undiagnosed illness. 

3.  Entitlement to service connection for residuals of a cerebrovascular accident (stroke). 

4.  Entitlement to service connection for a left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training and inactive duty training at various times between February 1989 and July 1997 while serving with Reserve components.  He performed active military service from June to December 1991.  He is a Persian Gulf War veteran. 

This appeal arises to the Board of Veterans' Appeals (Board) from August 2004 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  An August 2004 rating decision denied service connection for nine claimed disabilities.  The Veteran submitted a notice of disagreement (hereinafter: NOD).  The RO issued statement of the case (hereinafter: SOC), and the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals.  In October 2005, however, the RO issued a rating decision that determined that the substantive appeal was untimely.  In November 2005, the Veteran submitted an NOD to that decision.  No SOC has been issued addressing the timeliness of the appeal and it is not clear that the Veteran has withdrawn his NOD.  The United States Court of Appeals for Veterans Claims has held that an unprocessed NOD should be remanded, rather than referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal also arises from February 2009 and January 2010 RO rating decisions.  The February 2009 rating decision determined that no new and material evidence had been received to reopen a claim for service connection for muscle and joint pains and denied service connection for post-traumatic stress disorder (PTSD).  The January 2010 rating decision denied service connection for residuals of a stroke (cerebrovascular accident) and denied service connection for a left ear hearing loss disability.  The Veteran's NOD pertaining to the February 2009 rating decision disagrees only with denial of service connection for muscle and joint pains.  The Veteran did not appeal the denial of service connection for PTSD.  The Board therefore lacks jurisdiction to address service connection for PTSD.  

Of immediate concern is whether the outcome of the appeal for timeliness of an earlier appeal could impact any other issue listed on page 1 of this remand order.  If so, then a Board decision on these other issues at this time would be premature.  Service connection for a left ear hearing loss disability and for muscle and joint pains were addressed in the earlier August 2004 rating decision, but the claim for service connection for residuals of a stroke was not.  If the substantive appeal pertinent to the August 2004 rating decision is ultimately found to be timely, then new and material evidence will not be necessary to reopen the claim for service connection for muscle and joint pains, as the original claim would still be pending.  Conversely, if the substantive appeal is determined to be untimely, then the August 2004 rating decision has become final.  If final, then new and material evidence will also be necessary to reopen the claim for service connection for a left ear hearing loss disability.  The Board cannot adjudicate these claims until their procedural status is made clear.  Therefore, service connection for muscle and joint pains and service connection for a left ear hearing loss disability must be remanded along with the other appeals. 

During a videoconference hearing in May 2011, the Veteran testified that his service-connected right ear hearing loss disability continues to worsen.  This is referred to the AMC for appropriate development as a claim for an increase.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Whether a Notice of Disagreement or Substantive Appeal has been filed on time is an appealable issue.  If the claimant or his representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of the Notice of Disagreement or Substantive Appeal, the claimant will be issued a Statement of the Case.  38 C.F.R. § 19.34 (2012).

In October 2005, the RO issued a rating decision that determined that a previously-received substantive appeal was untimely.  In November 2005, the Veteran submitted an NOD to that decision.  On a VA Form 21-4138, Statement In Support Of Claim, his NOD begins with, "I disagree with your decision and I am writing you this to ask for an appeal."  He signed and dated the form.  The RO received it on November 30, 2005.  Thus, the NOD is valid.  See Gallegos v Gober, 14 Vet. App. 50 (2000) (an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ; (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative; there is no stated requirement that a Veteran must voice a desire for appellate review).  

The claims file contains a December 2005 letter from the RO to the Veteran indicating that the November NOD was not valid as it was not specific enough.  This letter was not sent to the Veteran's most recent address and likely never reached him.  There is no indication in the file that the Veteran was ever properly informed that the RO was not going to consider the November letter a valid NOD.   The November 2005 letter, responding to the RO's October 2005 decision as to timeliness rather clearly expresses disagreement with that decision as to timeliness  

No SOC has been issued addressing the timeliness of the appeal and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30, 19.34 (2012), unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Service Connection for Residuals of a Cerebrovascular Accident

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical opinion should be obtained prior to adjudication of this claim.  

The Veteran seeks service connection for residuals of a cerebrovascular accident.  He has reported multiple neurological signs or symptoms, the etiologies of which are unclear.  Because all plausible legal theories for service connection must be addressed, the Board must consider direct service connection for residuals of a cerebrovascular accident.  Because he is a Persian Gulf War veteran, the Board must also consider service connection on the basis of undiagnosed illness.  Finally, because several other service connection claims remain pending, secondary service connection for these residuals due to other service-connected disabilities must be considered after all pending service connection claims are adjudicated.  Douglas v Derwinski, 2 Vet. App. 435 (1992) (all pertinent legal theories for service connection must be considered).  

It should be noted that in May 2004, years prior to his cerebrovascular accident, the Veteran had undergone a VA neurology compensation examination, the report of which mentions a history of symptoms that could be relevant to the current claim.  He reported headaches, seizure disorder, and memory loss.  He reported that headaches began a year earlier and memory problems began two years earlier.  He reported that a few months ago, he called an ambulance in the middle of the night.  He stated that the medics later told him that they had observed him unconscious and shaking when they arrived.  The May 2004 report notes that March 2003 neuropsychological test results were consistent with mild left hemisphere dysfunction, likely secondary to developmental or childhood academic issues.  He reported two previous head injuries: one in 1988 and one in 1997; both due to auto accidents.  

The May 2004 diagnoses were: (1) episodic muscle tension-type headaches, could possibly be related to remote head trauma; (2) single episode of seizure-like activity, as there is insufficient evidence to warrant a diagnosis of seizure disorder; and, (3) memory loss, most probably related to developmental problems, but exacerbated by remote head trauma describe above. 

In February 2009, the Veteran requested service connection for residuals of a stroke.  A White County Medical Center (hereinafter: WCMC) report notes admission on January 14, 2009, with an admitting diagnosis of "altered mental status."  The Veteran reported headache and nausea.  His spouse reported that he became confused two hours earlier and did not know where or who he is.  

A VA treatment report dated January 16, 2009, reflects that the Veteran had been discharged from WCMC earlier that day.  He currently had a headache, blurry vision, and memory loss.  He had right sided weakness and he felt that he was walking crookedly.  

A February 2009 VA report notes that the Veteran's spouse reported that the Veteran had a stroke in church yesterday.  He currently had blurry vision.  

The Veteran was again admitted to WCMC in May 2009 following two days of blurred vision, dizziness, chest pains, and headaches.  The diagnosis was cerebrovascular accident (unspecified type).  He was again admitted to WCMC on July 5, 2004.  The final diagnoses were seizure disorder and transient ischemic attacks.  

A July 7, 2009, VA neurology report notes an episode of headaches, confusion, visual scintillation (bright light) blurred vision, and total memory loss. 

A December 2010 VA neurology treatment report contains a list of frequently-reported symptoms.  The Veteran had memory decline, vertigo, black-out spells, tingling, feeling odd, abusive and irritable to wife possibly associated with personality changes, and headaches.  The impression was "atypical migraines," although the neurologist concluded, "He does not have a clear disabling neurologic diagnosis." 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue an SOC with respect to the untimeliness of a September 2005 substantive appeal.  The Veteran should be informed that under 38 C.F.R. § 20.302 (2012), he has 60 days from the date of mailing of the SOC to file a substantive appeal or a request for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  

2.  Service connection for muscle and joint pains and service connection for a left ear hearing loss disability must be held in abeyance until the resolution of the appeal for timeliness of a substantive appeal.  Thereafter, they may be re-adjudicated based on the outcome of the appeal of the untimely substantive appeal.

3.  The AMC must review the claims files and ensure that any recent pertinent medical evidence has been associated with the claims files.  The AMC must offer the Veteran an opportunity to identify or submit any additional pertinent evidence in support of each claim on appeal.  Based on his response, the AMC must attempt to procure a copy of any record which has not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable effort, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and, (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

The AMC must also notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination, without good cause, may result the denial of benefits.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, the notice of the scheduled examination must be associated with the claims files.  The claims files must indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an appropriate examination to determine the nature and etiology of any claimed residual of a cerebrovascular accident.  The claims files and any additional evidence available in Virtual VA should be made available to the examiner for review.  The examiner is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  Any indicated test and study must be accomplished.  The examiner is asked to address the following: 

I.  Whether it is at least as likely as not (50 percent or greater possibility) that a cerebrovascular accident or any reported symptom of cerebrovascular accident was caused or increased by active military service.

II.  Whether it is at least as likely as not that cerebrovascular accident or any reported symptom of a cerebrovascular accident was caused or aggravated by any service-connected disability.

III.  Whether it is at least as likely as not that any reported symptom of a cerebrovascular accident cannot be attributed to a known clinical diagnosis.  

A rationale for any opinion should be given.  The report must be legible.

5.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for benefits.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice.  38 C.F.R. § 3.655 (2012).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


